Citation Nr: 0711492	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  06-11 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Determination of whether it is reasonably feasible for the 
veteran to achieve a vocational goal.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
January 1988, and from April 1990 to April 1994.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Vocational 
Rehabilitation Services of the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas, 
which determined that the veteran had a serious employment 
handicap but it was not reasonably feasible for the veteran 
to achieve a vocational goal.  The veteran disagreed with 
this decision in March 2006; the RO issued a statement of the 
case in March 2006; and the veteran's substantive appeal (on 
a VA Form 9) was received in April 2006. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ).  VA will notify the appellant if further action is 
required.


REMAND

On a VA Form 9 dated and received in April 2006, although the 
appellant checked the block to indicate a request for a 
personal hearing before the Board in Washington, DC, he 
specifically wrote on the form, "Request travel board 
hearing."  For this reason, the RO should schedule the 
appellant for a hearing before a Veterans Law Judge at the 
RO.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2006).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
a Travel Board hearing at the earliest 
available opportunity, with appropriate 
notification to the appellant and his 
representative.  After a hearing is 
conducted, or if the appellant withdraws 
his hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
appellate review.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




